DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 20-22, 24-26, 29 and 32-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wall (US Pat No 4,790,484).
Re claim 20, Wall discloses a method for distributing particulate material (Figs. 1-6), said method comprising:
(i) providing in a reservoir (12) particulate material (abstract) comprising particles to be distributed in a target area, which reservoir is provided with a number of exits (32/34) for the particles;
(ii) providing a gas displacer (54/56) suitable for generating a forced gas flow in a blow direction;
(iii) generating with the gas displacer a forced gas flow (col. 5, lines 31-36) in the blow direction; and
(iv) directing the particles from the exits (32/34) in the forced gas flow, such that they are carried along in the blow direction (col. 4, lines 38-42);
wherein a plurality of channels (40) is provided, each channel comprising an inlet, an outlet and a hollow body connecting the inlet and outlet, wherein the inlets are designed such that at least a part of the forced gas flow flows through the channels and the outlets are designed to direct the gas outflows in substantially the same direction and the particles are directed from the exits in the forced gas flow after the forced gas flow has passed through the outlets (see annotated figure and col. 5, lines 16-24) of the channels (col. 4, lines 28-31 and lines 38-42).

    PNG
    media_image1.png
    354
    777
    media_image1.png
    Greyscale

Re claim 21, Wall discloses the channels (Fig. 4, 40) are positioned in the forced gas flow in an at least substantially parallel position.
Re claim 22, Wall discloses the gas displacer (Fig. 1, 54/56) is moved above the target area in a direction having a directional component perpendicular to the direction of the gas flow (col. 3, lines 51-54 – Fig. 4, 40 positioned perpendicular to the direction of travel).
Re claim 24, Wall discloses a fraction of the particles is blown by a second gas flow, the counter gas flow, in a direction having a directional component perpendicular to the direction of the forced gas flow, preferably before introduction in the forced gas flow (col. 4, lines 28-31).
Re claim 25, Wall discloses the fraction of the particles is blown by the counter gas flow in a direction also having a directional component opposite to the direction of the forced gas flow (col. 4, lines 28-31).
Re claim 26, Wall discloses the forced gas flow (Fig. 1, 54/56; col. 5, lines 31-36) is generated above the target area and the particles are introduced (Fig. 4, 34) in the forced gas flow above the target area.
Re claim 29, Wall discloses a device for distributing particulate material (Figs. 1-6) comprising particles, said device comprising a reservoir (12) suitable for holding the particles, which reservoir is provided with a number of exits (32/34) for the particles, a gas displacer (54/56) suitable for generating a forced gas flow in a blow direction, which forced gas flow is suitable to carry along the particles in the blow direction, and means for directing (as it is unclear as to what structure applicant regards as the means for directing, Wall – col. 4, line 38) the particles from the reservoir via the exits in the forced gas flow, wherein the device comprises a plurality of channels (40), each channel comprising an inlet, an outlet and a hollow body connecting the inlet and outlet, wherein the inlets are designed such that at least a part of the forced gas flow, when generated, flows through the channels  and the outlets are designed to direct the gas outflows in the same direction and the means for directing the particles from the exits in the forced gas flow are designed to direct the particles in the forced gas flow after the forced gas flow has passed through the outlets (see annotated figure and col. 5, lines 16-24) of the channels (col. 4, lines 28-31).
Re claim 32, Wall discloses means for generating a second gas flow (disclosed in applicant’s specification, p. 28, line 3 as a tube; Wall – Fig. 4, 48a/44), the counter gas flow, suitable to blow a fraction of the particles in a direction having a directional component perpendicular to the direction of the forced gas flow.
Re claim 33, Wall discloses the means for generating the counter gas flow (Fig. 4, 48a/44) are suitable to blow the fraction of the particles in a direction also having a directional component opposite to the direction of the forced gas flow.
Re claim 34, Wall shows the device is configured to generate the forced gas flow (Fig. 1, 54/56) above a target area and to introduce (Fig. 4, 34) the particles above the target area in the forced gas flow.
Re claim 35, Wall discloses a method of modifying a particle distribution device (Figs. 1-6) comprising a gas flow generator for generating a forced gas flow, said method comprising:
- providing a particle distribution device (10) comprising a reservoir (12) suitable for holding the particles (abstract), which reservoir is provided with a number of exits (32/34) for the particles, a gas displacer (54/56) suitable for generating a forced gas flow in a blow direction, which forced gas flow is suitable to carry along the particles in the blow direction, and means for directing (as it is unclear as to what structure applicant regards as the means for directing, Wall – col. 4, line 38) the particles from the reservoir via the exits in the forced gas flow;
- providing a gas flow modification device (40) comprising a plurality of channels (42/44), each channel comprising an inlet, an outlet and a hollow body connecting the inlet and outlet, wherein the inlets are designed to allow a gas flow to enter the channels, such that the gas flow is able to pass through the channels, and the outlets are designed to direct the outflows of gas, going through the channels and outlets (see annotated figure and col. 5, lines 16-24), in the same direction (col. 4, lines 28-31), wherein said channels are arranged together as a unit; and
- modifying the distribution of particles by the particle distribution device by fixing the gas flow modification device (40) relative to the gas displacer (54/56) and the means for directing (as it is unclear as to what structure applicant regards as the means for directing, Wall – col. 4, line 38) the particles from the exits in the forced gas flow such that the forced gas flow, when generated, enters the inlets, flows through the channels and exits the outlets, while the means for directing the particles from the exits in the forced gas flow are in a position to direct the particles in the forced gas flow after the forced gas flow has passed through the outlets (see annotated figure and col. 5, lines 16-24) of the channels (col. 3, lines 38-42).
Re claim 36, Wall shows a kit of parts comprising:
a gas flow modification device (Fig. 4, 40) comprising a plurality of channels (42/44), each channel comprising an inlet, an outlet and a hollow body connecting the inlet and outlet, wherein the inlets are designed to allow a gas flow to enter the channels, such that the gas flow is able to pass through the channels, and the outlets are designed to direct the outflows of gas, going through the channels and outlets (see annotated figure and col. 5, lines 16-24), in the same direction (col. 4, lines 28-31), wherein said channels are arranged together as a unit; and 
a particle distribution device (Fig. 1, 10) comprising a reservoir (12) suitable for holding particles to be distributed, which reservoir is provided with a number of exits (32/34) for the particles, a gas displacer (54/56) suitable for generating a forced gas flow in a blow direction, which forced gas flow is suitable to carry along the particles in the blow direction, and means for directing (as it is unclear as to what structure applicant regards as the means for directing, Wall – col. 4, line 38) the particles from the reservoir via the exits in the forced gas flow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Wall (US Pat No 4,790,484).
Re claims 23 & 31, Wall discloses the claimed invention except for an axial distance of at most about 0.5-8 meters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to blow the particles over an axial distance of at most about 0.5-8 meters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the angle of the deflector plates positioned at each nozzle which achieves the recognized result of assuring a correct and accurate spread pattern (Wall – col. 5, lines 60-65), therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
Re claim 37, Wall discloses an information carrier comprising a manual with instructions for fixing the gas flow modification device to the particle distribution device (Wall demonstrates a vehicle for which owner’s manuals are standard and include both assembly and operating instructions). 
In the alternative, instructions including written matter where the written matter and the product do not depend upon each does not constitute a functional relationship and would thus hold no patentable weight. See MPEP 2111.05. In the specific instance, instructions for fixing the gas flow modification device to the particle distribution device do not reflect operational steps of the system as the system is working. 
In a further alternative, the examiner takes official notice that assembly instructions are old and well known. 
Claims 27, 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wall (US Pat No 4,790,484) in view of Tedders, Jr. et al. (US Pat No 5,785,245).
Re claim 27, Wall discloses all aspects of the claimed invention but does not teach the particulate material is selected as a composition comprising beneficial arthropods.
However, Tedders, Jr. et al. disclose a device for distributing beneficial arthropods (abstract).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the device of Wall distribute beneficial arthropods as taught by Tedders, Jr. et al. to avoid environmental contamination through chemical insecticides and to eat harmful arthropods (Tedders – col. 1, lines 16-29).
Re claim 28, Wall as modified by Tedders, Jr. et al. disclose the beneficial arthropods are s beneficial mites (Tedders – col. 1, lines 10-14).
Re claim 38, Wall as modified by Tedders, Jr. et al. disclose predatory mites (Tedders – col. 1, lines 27-29). 
Astigmatid prey mites and a combination of predatory mites with Astigmatid prey mites.
Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wall (US Pat No 4,790,484) in view of Tedders, Jr. et al. (US Pat No 5,785,245) in further view of Bolckmans et al. (US Pub No 2015/0128864 A1).
Re claim 39, Wall as modified by Tedders, Jr. et al. disclose all aspects of the claimed invention but do not teach Astigmatid prey mites.
However, Bolckmans et al. disclose utilizing a composition of mites including Astigmatid mites for biological crop protection (abstract).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the mite composition of Wall as modified by Tedders, Jr. et al. which includes predatory mites also include Astigmatid mites as taught by Bolckmans et al. the Astigmatid mites are the prey required to rear the predatory mite (Bolckmans – abstract).
Re claim 40, Wall as modified by Tedders, Jr. et al. disclose all aspects of the claimed invention including predatory mites but do not teach a combination of predatory mites and Astigmatid prey mites.
However, Bolckmans et al. disclose utilizing a composition of mites including a combination of predatory mites and Astigmatid mites for biological crop protection (abstract).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the mite composition of Wall as modified by Tedders, Jr. et al. which already includes predatory mites also include Astigmatid mites as taught by Bolckmans et al. the Astigmatid mites are the prey required to rear the predatory mite (Bolckmans – abstract).
Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments that Wall does not disclose “the particles are directed from the exits in the forced gas flow after the forced gas flow has passed through the outlets of the channels” as amended, however, Wall directly demonstrates outlets in the channels 40 as created by the “false top section 47” and specifically shown in the annotated figure above. As such, the material entering from tube 46a, for example, would then be directed from the exit in the forced gas flow at 42 after the forced gas flow has passed through the outlet of the channel shown.
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752